Federal Defenders

Southern Distri

ct

 

 

 

 

 

 

 

 

 

 

52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. oe “Tel: (212) 417-8700 Fax: (212) 571-0342

D id E. + 1 nen ” oor =. : << outhern District of New Yar.

Executive aikte & SONY * jennfer L. Brown *

“I RHNCU af ENT Attomey-in-Charge
ELECTRONICALLY FILED
DIX’ 8 December 2, 2019
DATE FILED “DEC US 209
B : .

ECE SO ORDERED
The Honorable George B. Daniels 7 .
Southern District of New York The status conference Is
500 Pearl Street adjourned from December 4
New York, NY 10007 2019 to December 17. 2019) at

10:00 a.m S Dons,

Re: United States v. Jared Searles

19 Cr. 381 (GBD)
Dear Judge Daniels:

I write with the consent of the Gover
adjournment of the status conference schedu
December 4, 2019 for the parties to continue ples
the Court adjourn the conference for another w
waive Mr. Searles’s right to a speedy trial in ord¢
Government.

I thank the Court for its consideration of t

Re

71

/s/

lay

As

52

Ne

(21

ce:

AUSA Ni Qian, Esq.

"HON. GEOG

nment to respectfully request t
wed for this case on Wednesda
a negotiations. I respectfully reque

fT to negotiate a disposition with t

his request.

») Marcus Amelkin

sistant Federal Defender
Duane Street, 10th Floor
w York, NY 10007

2) 417-8733

t

ek or two, to an non-Wednesday,

ANIE}

he

Ly,
st

he

LS

 

 

 
